Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 1 of 14

UNITED STATES DISTRICT COURT C
SOUTHERN DISTRICT OF IOWA SO, mi

UNITED STATES OF AMERICA, Criminal No. 3:20-CR-96
3:21-CR- 47
Vv.

PLEA AGREEMENT
COLTON EUGENE COPE,

NS OS OS OS OS OS

Defendant.

The United States of America (also referred to as “the Government”),
Defendant, COLTON EUGNE COPE, and Defendant’s attorney, enter into this Plea
Agreement.
A. CHARGES

1. Subject Offenses. Under case number 3:20-cr-96, the defendant will
plead guilty to Count 2 of the Indictment, that is, Drug User in Possession of a
Firearm, in violation of Title 18, United States Code, Section 922(g)(8) and 924(a)(2).
Under case number 3:21-cr-447, the defendant will waive Indictment (by executing a
separate Waiver of Indictment form) and plead guilty to Count 1 of a United States
Attorney’s Information, that is, Possession of a Firearm by a Drug User, in violation
of Title 18, United States Code, Section 922(¢)(3) and 924(a)(2). Under case 3:20-cr-
96, the defendant also agrees to forfeiture of the firearms listed in the Indictment.

2. Charges Being Dismissed. If the Court accepts this Plea Agreement,
Count 3 of the Indictment in case 3:20-cr-96 will be dismissed at the time of

sentencing.
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 2 of 14

B. MAXIMUM PENALTIES

3. Maximum Punishment. Defendant understands that the crimes to

 

which Defendant is pleading guilty both carry maximum sentences of 10 years in
prison; maximum fines of $250,000; and terms of supervised release of up to 3 years.
A mandatory special assessment of $100 per count must also be imposed by the Court.
Defendant understands that these sentences may be imposed consecutively.

A, Supervised Release--Explained. Defendant understands that, during
any period of supervised release or probation, Defendant will be under supervision
and will be required to comply with certain conditions. If Defendant were to violate a
condition of supervised release, Defendant could be sentenced to not more than two
years in prison, without any credit for time previously served.

5. Detention. Pursuant to the Release or Detention Pending Sentencing
statute (18 U.S.C. § 3143), Defendant agrees to remain in custody following the
completion of the entry of Defendant’s guilty plea to await the imposition of sentence.
C. NATURE OF THE OFFENSE — FACTUAL BASIS

6. Elements Understood. Defendant understands that to prove the offenses
alleged under Count 2 of case number 3:20-cr-96 and Count 1 of case number
3:21-cr- y () , the Government would be required to prove beyond a reasonable doubt
the following elements:

One, on or about the date alleged in the Indictment/Information, the
defendant was an unlawful user of any controlled substance;

Two, the defendant knew he was an unlawful user of any controlled

substance;
2
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 3 of 14

Three, on or about the date alleged in the Indictment/Information, the
defendant knowingly possessed a firearm; and

Four, the firearm was transported across a state line sometime prior to
defendant’s possession.

7. Factual Basis. As a factual basis for Defendani’s plea of guilty,

Defendant admits the following:

(a)

(b)

(c)

(d)

(e)

On April 9, 2020, in Davenport, Iowa, in the Southern District of
Iowa, the defendant knowingly possessed (1) a loaded Springfield
Armory, XD9, nine-millimeter pistol, serial number US979689;
(2) a loaded Smith & Wesson, M&P Shield, nine-millimeter pistol,
with serial number JCZ6847; and (3) a Del-Ton Inc., DTI-15, rifle,
with serial number DTI-S074033.

On September 29, 2020, in Fort Dodge, Iowa, in the Northern
District of Iowa, the defendant knowingly possessed a loaded,
Springfield Armory, XD45, .45-caliber pistol, with serial number
US780438.

All firearms were manufactured outside of the State of Iowa, and
therefore crossed state lines sometime prior to the defendant’s
possession of them.

On both April 9, 2020, and September 29, 2020, the defendant
was a user of methamphetamine, a Schedule II controlled
substance. The defendant knew that he was a user of
methamphetamine on both April 9, 2020, and September 29,
2020.

On both April 9, 2020, and September 29, 2020, the defendant
was carrying the firearms in his vehicle.

8. Truthfulness of Factual Basis. Defendant acknowledges that the above

statements are true. Defendant understands that, during the change of plea hearing,

the judge and the prosecutor may ask Defendant questions under oath about the

offense to which Defendant is pleading guilty, in the presence of Defendant’s attorney.

3
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 4 of 14

Defendant understands that Defendant must answer these questions truthfully, and
that Defendant can be prosecuted for perjury if Defendant gives any false answers.

9. Waiver of Rule 410 Rights. Defendant expressly waives Defendant’s
rights under Rule 410 of the Federal Rules of Evidence and agrees that all factual
statements made in this plea agreement, including under the Factual Basis or
Attachment A, are admissible against Defendant. Should Defendant fail to plead
guilty pursuant to this plea agreement or move to withdraw his plea or to set aside
Defendant’s conviction, then these admissions may be used against Defendant in the
Government’s case-in-chief and otherwise, including during the continuing
prosecution of this case.

10. Venue. Defendant agrees that venue for this case is proper for the
United States District Court for the Southern District of Iowa.
D. SENTENCING

11. Sentencing Guidelines. Defendant understands that Defendant’s
sentence will be determined by the Court after considering the advisory United States
Sentencing Guidelines, together with other factors set forth by law. The Sentencing
Guidelines establish a sentencing range based upon factors determined to be present
in the case, which include, but are not limited to the following:

(a) The nature of the offenses to which Defendant is pleading guilty;

(b) The fact that the defendant was prohibited from possessing a
firearm at the time of the offense;

(c) The fact that the defendant possessed more than three firearms;

4
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 5 of 14

(d) Whether the defendant possessed the firearms in relation to
another felony offense;

(e) Whether any of the firearms were stolen;

(f) Whether Defendant attempted to obstruct justice in the
investigation or prosecution of the offense;

(g) The nature and extent of Defendant’s criminal history (prior
convictions); and

(h) Acceptance or lack of acceptance of responsibility.
Defendant understands that, under some circumstances, the Court may “depart” or
“vary” from the-Sentencing Guidelines and impose a sentence more severe or less
severe than provided by the guidelines, up to the maximum in the statute of
conviction. Defendant has discussed the Sentencing Guidelines with Defendant’s
attorney.

12. Acceptance of Responsibility. The Government agrees to recommend
that Defendant receive credit for acceptance of responsibility under USSG §3E1.1.
The Government reserves the right to oppose a reduction under §3E1.1 if after the
plea proceeding Defendant obstructs justice, fails to cooperate fully and truthfully
with the United States Probation Office, attempts to withdraw Defendant’s plea, or
otherwise engages in conduct not consistent with acceptance of responsibility. Ifthe
base offense level is 16 or above, as determined by the Court, the Government agrees
that Defendant should receive a 3-level reduction, based on timely notification to the

Government of Defendant’s intent to plead guilty.
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 6 of 14

13.  Presentence Report. Defendant understands that the Court may defer
a decision as to whether to accept this Plea Agreement until after a Presentence
Report has been prepared by the United States Probation Office, and after
Defendant’s attorney and the Government have had an opportunity to review and
challenge the Presentence Report. The parties are free to provide all relevant
information to the Probation Office for use in preparing a Presentence Report.

14. Disclosure of Presentence Investigation Reports. The United States
District Court for the Southern District of Iowa has issued the following
Administrative Order:

The presentence investigation report is a sealed and confidential document.

Unless specifically authorized by the district court, a defendant may not

disseminate, disclose, or distribute a presentence investigation report, or any

part or page of a presentence investigation report, in either draft or final form.

A defendant who violates this order, may be subject to prosecution for contempt

of court under 18 U.S.C. § 401(8). This order does not apply to a defendant’s

review of a presentence investigation report with the defendant’s own attorney.
Defendant acknowledges and understands this order.

15. Evidence at Sentencing. The parties may make whatever comment and
evidentiary offer they deem appropriate at the time of sentencing and entry of plea,
provided that such offer or comment does not violate any other provision of this Plea
Agreement. Nothing in this Plea Agreement restricts the right of Defendant or any
victim to make an allocution statement, to the extent permitted under the Federal

Rules of Criminal Procedure, nor does this Plea Agreement convey any rights to

appear at proceedings or make statements that do not otherwise exist.
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 7 of 14

16. Sentence to be Decided by Judge -- No Promises. This Plea Agreement

is entered pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure.
Defendant understands that the final sentence, including the application of the
Sentencing Guidelines and any upward or downward departures, is within the sole
discretion of the sentencing judge, and that the sentencing judge is not required to
accept any factual or legal stipulations agreed to by the parties. Any estimate of the
possible sentence to be imposed, by a defense attorney or the Government, is only a
prediction, and not a promise, and is not binding. Therefore, it is uncertain at this
time what Defendant's actual sentence will be.

17. No Right to Withdraw Plea. Defendant understands that Defendant
will have no right to withdraw Defendant’s plea if the sentence imposed, or the
application of the Sentencing Guidelines, is other than what Defendant anticipated,
or if the sentencing judge declines to follow the parties’ recommendations.

E. FINES, COSTS, FORFEITURE

18. Forfeiture. Defendant agrees to forfeiture of the property identified in
the Indictment under case 3:20-cr-96, including: (1) a loaded Springfield Armory,
XD9, nine-millimeter pistol, serial number US979689; (2) a loaded Smith & Wesson,
M&P Shield, nine-millimeter pistol, with serial number JCZ6847; and (3) a Del-Ton
Inc., DTI-15, rifle, with serial number DTI-S074033. Defendant will execute any
documents as directed by the Government to complete the forfeiture.

19. Waivers Regarding Forfeiture. Defendant waives all constitutional
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 8 of 14

and statutory challenges in any manner (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea Agreement
on any grounds. Defendant further agrees that the forfeiture provisions of this Plea
Agreement are intended to, and will, survive Defendant notwithstanding the
abatement of any underlying criminal conviction after execution of this Plea
Agreement. The forfeitability of any particular property pursuant to this agreement
shall be determined as if Defendant had survived and that determination shall be
binding upon Defendant’s heirs, successors and assigns until the agreed forfeiture,
including any agreed money judgment amount, is collected in full.

20. Consent to Judgment of Forfeiture. Defendant agrees to waive all
interest in assets subject to this Plea Agreement in any administrative or judicial
forfeiture proceeding, whether criminal or civil, state or federal. Defendant agrees
to consent to the entry of orders of forfeiture for such property and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice
of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment. Defendant
understands that the forfeiture of assets is part of the sentence that may be imposed
in this case.

21. Fines and Costs. Issues relating to fines and/or costs of incarceration
are not dealt with in this agreement, and the parties are free to espouse their

respective positions at sentencing.
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 9 of 14

22. Special Assessment. Defendant agrees to pay the mandatory special
assessment of $100 per count at or before the time of sentencing, as required by 18
U.S.C. § 3013.

F: LIMITED SCOPE OF AGREEMENT  -

23. Limited Scope of Agreement. This Plea Agreement does not limit, in
any way, the right or ability of the Government to investigate or prosecute Defendant
for crimes occurring outside the scope of this Plea Agreement. Additionally, this
Plea Agreement does not preclude the Government from pursuing any civil or
administrative matters against Defendant, including, but not limited to, civil tax
matters and civil forfeiture which arise from, or are related to, the facts upon which
this investigation is based.

24. Agreement Limited to Southern District of lowa. This Plea Agreement
is limited to the United States Attorney’s Office for the Southern District of Iowa, and
cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.

G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

25. Trial Rights Explained. Defendant understands that this guilty plea

waives the right to:

(a) Continue to plead not guilty and require the Government to prove
the elements of the crime beyond a reasonable doubt;

(b) A -speedy and public trial by jury, which must unanimously find
Defendant guilty before there can be a conviction;

(c) The assistance of an attorney at all stages of trial and related
9
Case 3:21-cr-00042-JAJ-SBJ Document 9 Filed 03/22/21 Page 10 of 14

proceedings, to be paid at Government expense if Defendant
cannot afford to hire an attorney;

(d) Confront and cross-examine adverse witnesses;

(e) Present evidence and to have witnesses testify on behalf of
Defendant, including having the Court issue subpoenas to compel
witnesses to testify on Defendant’s behalf;

(f) Not testify or have any adverse inferences drawn from the failure
to testify (although Defendant also has the right to testify, if
Defendant so chooses); and

(g)  IfDefendant is convicted, the right to appeal, with the assistance
of an attorney, to be paid at Government expense if Defendant
cannot afford to hire an attorney.

26. Waiver of Appeal and Post-Conviction Review. Defendant knowingly
and expressly waives any and all rights to appeal Defendant’s conviction in this case,
including a waiver of all motions, defenses and objections which Defendant could
assert to the charges, or to the Court’s entry of judgment against Defendant; except
that both Defendant and the United States preserve the right to appeal any sentence
imposed by the Court, to the extent that an appeal is authorized by law. Also,
Defendant knowingly and expressly waives any and all rights to contest Defendant's
conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255. These waivers are full and complete, except that

they do not extend to the right to appeal or seek post-conviction relief based on

grounds of ineffective assistance of counsel or prosecutorial misconduct.

10
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 11 of 14

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT
WITH COUNSEL

27.  Voluntariness of Plea. Defendant represents that Defendant’s decision

to plead guilty is Defendant’s own, voluntary decision, and that the following is true:

(a)

()

(c)

(d)

Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and
Defendant has a clear understanding of the charges and the
consequences of this plea, including the maximum penalties
provided by law.

No one has made any promises or offered any rewards in return
for this guilty plea, other than those contained in this written
agreement.

No one has threatened Defendant or Defendant’s family to induce
this guilty plea.

Defendant is pleading guilty because in truth and in fact
Defendant is guilty and for no other reason.

28. Consultation with Attorney. Defendant has discussed this case and

this plea with Defendant’s attorney and states that the following is true:

(a)

(b)

(c)

Defendant states that Defendant is satisfied with the
representation provided by Defendant's attorney.

Defendant has no complaint about the time or attention
Defendant’s attorney has devoted to this case nor the advice the
attorney has given.

Although Defendant’s attorney has given Defendant advice on
this guilty plea, the decision to plead guilty is Defendant’s own
decision. Defendant’s decision to enter this plea was made after
full and careful thought, with the advice of Defendant’s attorney,
and with a full understanding of Defendant’s rights, the facts and
circumstances of the case, and the consequences of the plea.

11
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 12 of 14

I. GENERAL PROVISIONS

29. Entire Agreement. This Plea Agreement, and any attachments, is the
entire agreement between the parties. Any modifications to this Plea Agreement
- must be in writing and signed by all parties.

30. PublicInterest. The parties state this Plea Agreement is in the public
interest and it takes into account the benefit to the public of a prompt and certain
disposition of the case and furnishes adequate protection to the public interest and is
in keeping with the gravity of the offense and promotes respect for the law.

31. Execution/Effective Date. This Plea Agreement does not become valid
and binding until executed by each of the individuals (or their designated
representatives) shown below.

32. Consent to Proceed by Video Conferencing. Defendant consents to any
proceedings in this case, to include plea and sentencing proceedings, being conducted
by video or telephone technology, if the Court finds further delay would seriously
harm the interests of justice. Defendant has had the opportunity to consult with
Defendant's attorney about the use of video or telephone technology in this case.

J. SIGNATURES

33. Defendant. I have read all of this Plea Agreement and have discussed
it with my attorney. I fully understand the Plea Agreement and accept and agree to
it without reservation. I do this voluntarily and of my own free will. No promises have
been made to me other than the promises in this Plea Agreement. I have not been

threatened in any way to get me to enter into this Plea Agreement. I am satisfied
12
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 13 of 14

with the services of my attorney with regard to this Plea Agreement and other
matters associated with this case. I am entering into this Plea Agreement and will
enter my plea of guilty under this Agreement because I committed the crime to which
Iam pleading guilty. I know that 1 may ask my attorney and the judge any questions

about this Plea Agreement, and about the rights that I am giving up, before entering

 

into the plea of guilty.
3+ 22-2 Ot Q,
Date Colton Eugene Cope

34.  Defendant’s Attorney. [ have read this Plea Agreement and have
discussed it in its entirety with my client. There is no Plea Agreement other than the
agreement set forth in this writing. My client fully understands this Plea Agreement.
I am satisfied my client is capable of entering into this Plea Agreement, and does so
voluntarily of Defendant’s own free will, with full knowledge of Defendant’s legal
rights, and without any coercion or compulsion. I have had full access to the
Government’s discovery materials, and I believe there is a factual basis for the plea.
I concur with my client entering into this Plea Agreement and in entering a plea of
guilty pursuant to the Plea Agreement.

\ A .

3- 22-2 ~° Barco Mau? p

Date Terry McAtee

Attorney for Colton Eugene Cope
101 West Second Street, Suite 401
Davenport, Iowa 52801
Telephone: (563) 322-8931

Telefax: (563) 383-0052
E-Mail: terry_mcatee@fd.org
Case 3:21-cr-00042-JAJ-SBJ Document9 Filed 03/22/21 Page 14 of 14

35. United States. The Government agrees to the terms of this Plea

 

 

Agreement.
Richard D. Westphal
Acting United States Attorney
$(Z2/ 2.07) By: _Andwo 3 -Dicwoaw
Date Andrea L. Glasgow =f

Assistant U.S. Attorney

131 East Fourth Street
Davenport, Iowa 52801
Telephone: (563) 449-5440
Telefax: (563) 449-5433

E-mail: andrea.glasgow@usdoj.gov
